IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-82,678-01


                        EX PARTE JOHN PAUL ROBINSON, Applicant


            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
 CAUSE NO. W10-64197L-A IN THE CRIMINAL DISTRICT COURT NUMBER FIVE
                         FROM DALLAS COUNTY


         Per curiam.

                                              ORDER

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated sexual assault of a child under fourteen and sentenced to imprisonment for twenty-five

years.

         The Applicant alleges that he received ineffective assistance of trial counsel in this case. The

State responds to Applicant’s allegations, in pertinent part:

                The State contends that Applicant was provided with effective assistance of
         counsel. The State, however, recognizes that further evidence may be needed
         regarding counsel’s representation of Applicant. Therefore, the State requests that
       this Court issue an order designating issues and gather evidence, as is customary, by
       way of affidavit from defense counsel or hearing should the Court deem such to be
       necessary.

       On July 1, 2014, a timely order designating issues was signed by the trial court. The habeas

record was then properly forwarded to this Court pursuant to TEX . R. APP . P. 73.4 (b)(5), but without

the designated issues being resolved by the trial court.1 We remand this application to the Criminal

District Court Number Five of Dallas County to allow the trial judge to complete an evidentiary

investigation and enter findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: February 11, 2015
Do not publish




       1
         Under TEX . R. APP . P. 73.5, a trial court may request an extension of time to resolve
designated issues by filing a motion before the expiration of 180 days from the date of the receipt
of the application by the State.